                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FATOUMATA BANGOURA, et. al,                                              CIVIL ACTION
       Plaintiffs,

v.                                                                      No. 18-2274

JEFFERSON B. SESSIONS, III, et. al.,
        Defendants.

                                              MEMORANDUM

     I.        INTRODUCTION

           Before the Court is Defendants' Motion for Summary Judgment (ECF No.

5), Plaintiffs' Motion for Summary Judgment (ECF No. 7), and Defendants' Brief

in Further Support of their Motion for Summary Judgment and in Opposition to

Plaintiffs' Summary Judgment Motion (ECF No. 9).

     II.       BACKGROUND

           This action arises out of the Board of Immigration Appeal's ("BIA")

dismissal of Plaintiffs' appeal of the U.S. Citizen and Immigration Services'

("USCIS") denial of Plaintiffs' Petition for Alien Relative. 1

           The following background is pursuant to the undisputed material record. On

August 26, 2008, Plaintiff, Fatoumata Bangoura ("Bangoura"), filed a Non-

Immigrant Visa Application with the United States Consular Office in Conakry,



1 The   USCIS and BIA hereinafter will be collectively referred to as the "Government."
    Guinea. ECF No. 5 at 3. Bangoura is a citizen of Guinea. Id. On her application,

Bangoura listed her marital status as "married" and listed her spouse as Aboucacar

Yalany Bangoura. Id. The purpose ofBangoura's trip to the United States was for

"holiday." ECF No. 6 at tab 27. 2 On August 27, 2008, Bangoura's application was

granted. ECF No. 5 at 4. On April 21, 2009, Bangoura married Plaintiff, Diafara3

Drame ("Drame"), in Elkton, Maryland. Id. Drame is a naturalized United States

citizen. Id.

                  1. First Green Card Application.

         On February 6, 2011, Drame filed an I-130 Petition for Alien Relative on

Bangoura's behalf (the "First Green Card Application"). Id. On the First Green

Card Application, it was represented that Bangoura had no previous marriages. Id.

The accompanying G-325A, Biographical Information, also does not identify any

previous marriages for Bangoura. Id. On April 13, 2011, Plaintiffs appeared for

an interview at the USCIS Philadelphia Office ("USCIS PHI") for their pending

application. Id. During this interview, Bangoura testified that she was never

previously married. Id.

         On April 27, 2011, USCIS PHI issued a Notice of Intent to Deny ("NOID")

for Plaintiffs' First Green Card Application. Id. According to the NOID:


2
 ECF No. 6 is the Certified Administrative Record, Volume I and II. It was filed as a hard copy, only.
3
 The Concise Statement of Stipulated Facts identifies Drame's given name as "Mamadou." However, the
Certificate of Marriage identifies Drame's given name as "Diafara," which is consistent with the caption in this
matter. See ECF No. 6 at tab 26.

                                                          2
         [T]here is a significant discrepancy between [Drame' s] testimony and
         what [Bangoura] told the consular officer in both, written and oral form.
         As of the date of this notice, there is no evidence in the file record to
         demonstrate that [Bangoura' s] marriage to her first spouse was ever
         terminated, dissolved, or annulled. The record fails to establish that
         [Bangoura] was free to enter into the marriage upon which [Drame' s]
         petition is based upon.

ECF No. 6 at tab 24. Moreover, USCIS PHI noted that Drame's marriage to

Bangoura is "considered invalid at its inception because [Drame has] not

demonstrated that [Bangoura] was free to marry [him]." Id.

         On May 18, 2011, Andrea W. Clark, Esquire filed a response to the NOID

on the Plaintiffs' behalf. Id. at tab 23. In this response, it was represented by the

Plaintiffs that the information on Bangoura's previous Non-Immigrant Visa

Application indicating that she was married, was "erroneous." Id.; ECF No. 5 at

~9.    Plaintiffs also submitted the following documentation to prove that Bangoura

was single prior to her marriage to Drame:

      1. Original Certificate of Celibacy from the Republic of Guinea, Civil status

         office dated May 6, 2011.

      2. A parental authorization from the Ministry of Security and Civil Protection,

         Republic of Guinea (According to Plaintiffs, no parental authorization would

         be necessary for Bangoura to travel to the United States had she been

         married).



                                            3
   3. Authorization for Release of Territory signed by the superintendent of

      Police.

   4. Bangoura's own notarized statement that she has never been married and has

      no children.

   5. Letter from Bangoura's father that he has allowed Bangorua to travel outside

      the country.

ECF No. 6 at tab 23; ECF No. 5 at ~9.

      On July 13, 2011, USCIS PHI denied Plaintiffs' First Green Card

Application. ECF No. 5 at ~10. USCIS PHI's denial covered the Plaintiffs'

submitted evidence very comprehensively and explained how each piece of

evidence failed to prove that Bangoura was free to marry Drame. ECF No. 6 at tab

22. Specifically, USCIS PHI's Field Office Director found that:

             The evidence failed to address the issue at hand, that being,
      [Bangoura's] prior claim on her visa application that she was married
      to Bangoura Aboubacar Yalany.
             Counsel's statements on [Bangoura' s] behalf that "The
      information on her visa application was erroneous" is not sufficient to
      overcome the discrepancy that [Bangoura] was never previously
      married. The record does not demonstrate that this discrepancy was
      merely as a result of [Bangoura] checking an incorrect box of 'married,'
      instead of 'single' on the visa application. The record reflects that on
      her nonimmigrant visa application, signed and dated August 26, 2008,
      the beneficiary herself unequivocally stated that she was married, and
      represented the same before a United States consular official. She
      clearly set forth the name of her husband as Bangoura Aboubacar
      Yalany born on June 10, 1974. [Bangoura] further added that she has

                                         4
 three children. Accordingly, the specificity of the record does not
 support counsel's assertion that it was just an error. USCIS cannot now
 simply overlook [Bangoura's] prior statements regarding her marriage
 and attribute those past statements as a mistake.
        The Certificate of Celibacy, notwithstanding the authenticity and
the means of accuracy, might establish that [Bangoura] was never
married or never had her married [sic] registered in Guinea; however,
it does not preclude the possibility that she was married elsewhere, i.e.,
 in a country other than Guinea.
        The Parental Authorization from the Ministry of Security and
Civil Protection, the letter pertaining to the Authorization for Release
of Territory further fail to serve as persuasive evidence of [Bangoura' s]
 'single' status. These documents were all issued in the [sic] May 2011,
and reference [Bangoura] as a 'child.' Accordingly [sic] to counsel,
these documents somehow establish that [Bangoura] was never
married, because she was required to obtain parental permission to
depart Guinea, as she was a child. As the record stands, [Bangoura]
was born on [] and applied for a non-immigrant visa on August 26,
2008, just short of turning []. It is not clear, why [Bangoura], at the
age of 32 years old, would [be] require[ d] to have these documents
issued at such a mature age. In the alternative, although counsel has
not presented any evidence to support her aforementioned argument,
these documents would have been issued to [Bangoura] when she
departed Guinea in 2008 and not in May 2011.
        The affidavit of [Bangoura's] father, dated May 6, 2011,
consenting to the departure of his daughter from Guinea has no
probative value either. It is not clear why this affidavit was drafted
altogether, nearly three years after [Bangoura] departed Guinea in 2008,
at the age of [ ].
        Finally, [Bangoura's] affidavit attesting to have only been
married one time to [Drame] also fails to overcome the discrepancies
that are evident in the record. The general affidavit offers no insight
and fails even to address why the information on her visa application is
largely discrepant regarding her prior marriages and marital status.
This issue was not addressed m the response to the [NOID].

                                    5
         Accordingly, as the petitioner, USCIS finds that [Drame has] not
         proven that [Bangoura] was free to marry and, consequently, [Drame]
         cannot confer an immigration benefit to her. [Drame has] failed to
         demonstrate that [Bangoura's] claims regarding her marital status on
         her visa application and before a consular officer of the United States
         Embassy in Conakry are less credible than her present claims.

ECF No. 6 at tab 22.

         On August 3, 2011, Drame filed an appeal from the denial of the First Green

Card Application. ECF No. 5 at ifl 1. On August 26, 2011, Drame filed a Brief in

Support of I-130 Appeal and Motion to Remand ("Appeal Brief'). 4 Id. at ifl3. In

the Appeal Brief, Bangoura admitted that "she signed the visa application which

contained erroneous info1mation." ECF No. 6 at tab 20, p. 4. The Appeal Brief

also stated that Bangoura' s "nonimmigration visa petition was not filled out by her,

and although, she did sign same, she will acknowledge a misrepresentation to the

overseas consulate." Id. at tab 20, p. 3. Plaintiffs maintained the argument that

Bangoura was never previously married and does not have any children. Id. at tab

20, p. 4. In addition, the Appeal Brief also requested a waiver of inadmissibility

pursuant to INA§ 212(i). 5 Id. at tab 20, p. 5. The waiver of inadmissibility

argument rested on the assertion that Drame "suffers from severe and chronic

seizure disorder that renders him completely and totally incapable and unable to


4
  Drame asked that the Appeal Brief be treated as an appeal, or alternatively, as a motion to remand. Id at iJ13.
5
  On August 9, 2011, Bangoura filed an I-601 Application for Waiver of Ground oflnadmissibility. ECF No. 5 at
iJ12. However, according to the Certified Administrative Record (ECF No. 6), this Application was "Denied as
Moot. I-484 denied." ECF No. 6 at tab 29.

                                                         6
care for himself." Id. According to the Appeal Brief, ifBangoura was not allowed

to remain in the United States, [Drame] would suffer extreme and exceptional

hardship because [Bangoura] is the only person that cares for him in this manner."

Id. at tab 20, p. 6.

       On June 28, 2012, the BIA affirmed the denial of Plaintiffs' First Green

Card Application. ECF No. 5 a~l4. The BIA held that Drame "did not prove the

validity of [his marriage to Bangoura] by a preponderance of the evidence." ECF

No. 6 at tab 18, p. 1. In analyzing Plaintiffs' arguments in greater detail, the BIA

found that:

             Based on a previously filed application for non-immigrant visa
      (FORM DS-156) in which [Bangoura] claimed to be married to another
      man, we affirm the Director's determination that [Drame] did not
      establish that [Bangoura] was free to marry him as [Drame] did not
      establish that [Bangoura's] prior marriage was validly terminated at the
      time of the parties' marriage ....
             In Response to the NOID [Drame] submitted various documents
      and affidavits to support his claim that [Bangoura] was not previously
      married. However, this evidence does not directly explain the
      discrepancy between [Bangoura' s] claimed marital status as contained
      in the previously filed DS-156 and the information contained in the I-
      130 currently before us indicating that she was never previously
      married. We also acknowledge the statements made by [Drame' s]
      attorney on appeal effectively conceding that [Bangoura] intentionally
      misrepresented her marital status on the DS-156 in order to gain an
      immigration benefit at the time [Footnote omitted]. However,
      [Bangoura] has not submitted an affidavit admitting to this fraudulent
      conduct. Therefore, the statements of [Drame's] attorney, untethered
      to an actual documented admission, such as an affidavit, would not

                                          7
       under these circumstances be considered evidence .... Nor would we
       consider such an admission of fraud as sufficient to resolve the concerns
       raised in the NOID regarding the legality of [Drame's] marriage to
       [Bangoura], much less resolve the questionable bona fides of this
       marriage. In sum, the evidence in the record regarding whether
       [Bangoura] is actually free to marry [Drame] is, even now, equivocal at
       best.

Id. at tab 18, p. 1-2.

              2. Second Green Card Application.

       On August 14, 2012, after the BIA issued its denial of their appeal, Plaintiffs

filed a second I-130 Petition for Relative Alien ("Second Green Card Application")

with USCIS Vermont Service Center ("USCIS VSC"), not USCIS PHI. ECF No.

5 at ~~15, 16. The Second Green Card Application listed no previous marriages

for Bangoura. Id. On April 1, 2013, USCIS VSC issued a NOID for Plaintiffs'

Second Green Card Application. Id. In this NOID, the same discrepancy between

the earlier non-immigrant application which indicated that Bangoura was married

to someone other than Drame and the current application which indicated that

Bangoura was never previously married was a noted concern. Id. The NOID

provided the Plaintiffs with two options. First, they could "[s]ubmit proof of the

legal termination of the prior marriage ofFatoumata Bangoura." ECF No. 6 at tab

16, ex. G. Or, ifBangoura was not previously married, they could "submit

documentary evidence to show that [Bangoura] was free to marry [Drame] at the

time she applied for a non-immigrant visa on August 27, 2008." Id.
                                          8
      On April 16, 2013, Drame responded to the NOID. Id. at ~17. In response

to the NOID, Drame attached the following documents:

      1. The previous documents that were submitted in regard to Plaintiffs' First

         Green Card Application.

      2. A sworn statement by Bangoura that she had never previously married.

      3. An Attestation of Authorization signed by Bangoura's father in May

         2011, giving Bangoura permission to travel outside of Guinea.

      4. An affidavit from Bangoura stating that she paid $2,000.00 to a man, also

         named Bangoura, to fill out the DS-156 application for a non-immigrant

         visa and had not seen him since she appeared at the consulate in Conakry,

         Guinea.

Id. On May 14, 2013, USCIS VSC       de~          ed Plaintiffs' Second Green Card
                                              !




Application. Id. at ~18. After reviewidg the procedural history, including
                                              I

Plaintiffs' First Green Card Application, the Acting Center Director for USCIS
                                              !


                                              !

VSC laid out the evidence submitted b~ Drame in support of his application. In
                                              I

                                              I


reviewing Bangoura's sworn statement:regarding her $2,000.00 payment, USCIS

VSC found that Bangoura:

      [D]oes not explain why she sigried the Form DS-156 that claims that
                                      .   !

      she was married to Bangoura AJboubacar Yalany with three children
                                          !


      and verbally attested to those fac~s at the consulate if she was single at
                                          I


      the time she received her B2 nop-immigrant visa. It is further noted,
      [Bangoura] does not claim her marriage. and three children on her

                                                  9
      immigration petitions and applications filed on her behalf after she
      arrived in the United States. [Bangoura's] statement does not prove
      that she had no prior marriages and is therefore free to marry [Drame].

ECF No. 6 at tab 16, p. 6-7. USCIS VSC's analysis regarding the Certificate of

Celibacy was virtually identical to USCIS PHI' s analysis. Id. at tab 16, p. 7. Upon

reviewing the Parental Authorization from the Ministry of Security and Civil

Protection, the Authorization for Release of Territory, and Bangoura's father's

Attestation of Authorization, USCIS VSC found that:

      The documents make reference to [Bangoura] as a child requiring
      parental permission to leave the country of Guinea, therefore indicating
      that [Bangoura] must be single. However, [Bangoura] was born in []
      and was an adult nearing the age of [ ] of age [sic] when she entered the
      United States. It is not clear why [Bangoura] as an adult would require
      parental permission to travel. It is further noted, the The [sic] Parental
      Authorization from Ministry of Security and Civil Protection, the
      Authorization for Release of Territory, and the Attestation of
      Authorization were issued in 2011, three years after [Bangoura]
      travelled to the United States. There is no explanation of why these
      documents were issued three years after [Bangoura] travelled out of the
      country of Guinea. These civil documents do not show that [Bangoura]
      was never married.

Id. After reviewing all the submitted documents, USCIS VSC found that the

evidence did not demonstrate that Bangoura was free to marry Drame because the

record did not contain evidence that demonstrated that Bangoura's marriage to

Bangoura Abouacar Yalany had been terminated. Id.



                                         10
         On June 11, 2013, the denial of Plaintiffs' Second Green Card Application

was appealed to the BIA. ECF No. 5 at ifl9. On October 1, 2015, the BIA

affirmed the denial. Id. The BIA, in its opinion, agreed with USCIS VSC that

Drame "did not provide sufficient documentary evidence in response to the NOID

to substitute [Bangoura's] assertion that she was never married." ECF No. 6 at tab

14, p. 3-4. The BIA allowed Drame the opportunity to file a new visa petition on

Bangoura's behalf. Id. at tab 6, p. 4.

                  3. Third Green Card Application.

         On April 28, 2016, Plaintiffs filed a third 1-130 Petition for Alien Relative

("Third Green Card Application") with USCIS PHI. 6 ECF No. 5 at if21.

Plaintiffs' Third Green Card Application included an affidavit from Bangoura,

dated February 16, 2016, that she had lied to the consular officer in Guinea when

she represented to him that she was married and had three children. Id.

Specifically, Bangoura lied because she was informed that it would increase her

chances of coming to the United States. ECF No. 6 at tab 12, p. 9. The Third

Green Card Application also included a polygraph report finding that Bangoura


6
  The following is the substantive documents submitted for Plaintiffs' Third Green Card Application: (1) Form G-
325a Biographic Information for Drame; (2) Form G-325a Biographic Information for Bangoura; (3) copy of the
marriage certificate for Drame and Bangoura; (4) copy ofDrame's divorce decree; (5) copy ofDrame's
naturalization certificate; (6) copy ofBangoura's visa entry along with entry stamp; (7) affidavit from Bangoura
stating that she gave false infomiation to an immigration officer to obtain a non-immigrant visa to enter the United
States; (8) polygraph report performed on Bangoura; (9) copy ofDrame and Bangoura's direct deposit form
showing that they share the same bank account; (10) letter from William A. Schmidt attesting to the bona fide
marriage between Drame and Bangoura; and (11) photographs between Drame and Bangoura at Drame's hardware
shop. ECF No. 6 at tab 13.

                                                         11
was not lying when she claimed that she had never been previously married. EeF

No. 5 at i121. On April 12, 2017, USeIS PHI issued a Request for Evidence,

seeking evidence that proves that Plaintiffs have/had a valid marriage, and it was

not entered into for immigration purposes. Id. at i122. On May 30, 2017, Drame

submitted various documents to show that their marriage was bona fide. Id. at i123.

The documents submitted by Drame were:

      1. Recording List and Deed confirming that Drame added Bangoura to the

          deed on the home that Drame had previously purchased.

      2. Medical records from Bangoura, with current address.

      3. Utility bills for the Plaintiffs.

      4. Letter from Jarfara Samasa, Director ofMasjid Tawbah, Plaintiffs'

          mosque.

      5. Letter from Daniel F. Bigle, friend of Plaintiffs'.

      6. Photos of the Plaintiffs at Drame's hardware shop.

EeF No. 6 at tab 9, p. 1.

      On June 16, 2017, users PHI issued a NOID. EeF No. 5 at i124. In the

NOID, USeIS PHI stated that:

      The evidence indicates, and USeIS believes, that [Bangoura's]
      marriage to Bangoura Aboubacar Y alany has never been legally
      terminated, dissolved, or annulled. As you [Drame] have not provided
      evidence that [Bangoura] was legally free to marry you, your marriage
      appears to be a bigamous marriage that is contrary to public policy ....

                                             12
      Further, [Bangoura] has not been able to clearly demonstrate to the
      service that [her] previous marriage never took place with evidence.

ECF No. 6 at tab 8, p. 2. On July 17, 2017, Plaintiffs' new attorney wrote a letter

in response to the NOID. Id. at tab 7; ECF No. 5 at ~25. In his letter to USCIS

PHI, Plaintiffs' attorney wrote, in relevant part, "[i]t should be noted that Mrs.

Bangoura was never married to Bangoura Aboubacar Yalany. Mrs. Bangoura has

consistently been forthcoming with users that she misrepresented her marital

status to Mr. Yalany in order to obtain a nonimmigrant visa." Id. at tab 7, p. 1-2.

      On July 26, 2017, USCIS PHI denied Plaintiffs' Third Green Card

Application. ECF No. 5 at ~26. In analyzing the polygraph report, USCIS PHI

found that:

      When an individual undergoes a polygraph test, they do not necessarily
      tell the examiner whether the subject is telling the truth or lying but
      indicates a lie based on the physiological reactions to the questions
      asked. The examiner can be swayed by the individual's physiology or
      the examiner could be bias. Further, the individual can manipulate the
      results by controlling their physical reactions which makes for a less
      reliable result. An honest person may be nervous when answering
      truthfully and a dishonest person may be non-anxious. Consequently,
      the polygraph report that was submitted is not compelling since
      polygraph tests fail to serve as reliable evidence as to [Bangoura's]
      marital status.

ECF No. 6 at tab 6, p. 2. Regarding Bangoura's sworn statement that she

intentionally lied about being married in order to increase her chances of acquiring

a visa, USCIS PHI found that the sworn statement "is not deemed compelling by
                                          13
the USCIS. It is a self-serving statement and does not prove that she had no prior

marriage and is therefore free to marry [Drame]." Id. USCIS PHI concluded that

Drame's marriage to Bangoura "is considered invalid at its inception because

[Drame had] not demonstrated that [Bangoura] was free to marry [him]. [Drame

had] not presented evidence that [Bangoura's] prior marriage was terminated" and

Plaintiffs failed to demonstrate that they are legally married for immigration

purposes. Id.

      On August 22, 201 7, Plaintiffs appealed the denial of their Third Greei:i Card

Application. ECF No. 5 at i127. On September 18, 2017, the BIA received a Brief

in Support of Plaintiffs' Appeal. ECF No. 6 at tab 4. In this Brief, Plaintiffs

argued that USCIS PHl's characterization ofBangoura's sworn statement as a self-

serving statement was a mischaracterization because the statement was against

Bangoura's interest because it required her to file an I-601 waiver should her Third

Green Card Application be granted. Id. at tab 4, p. 5. Plaintiffs also argued that

USCIS PHI improperly discredited the polygraph report because the examiner was

highly qualified and polygraph tests are "deemed reliable by the FBI and US Army

in both criminal investigations and sensitive foreign counterintelligence

examination." Id. Therefore, according to Plaintiffs, polygraph tests should also

be considered reliable to USCIS in administrative proceedings. Id. On October

10, 2017, USCIS wrote a Reply Brief responding to Plaintiffs' Brief. Id. at tab 3.


                                          14
On November 7, 2017, the BIA received Plaintiffs' Response Brief in Support of

Appeal. Id. at tab 2. In their Response Brief, Plaintiffs noted that USCIS did not

produce any evidence in support of its claim that Bangoura is not legally free to

marry Drame. Id. at tab 2, p. 3. Second, Plaintiffs argued that USCIS's actions

must be in logic and common sense and USCIS's position that it is at Bangoura's

advantage to state that she was never married goes against logic and common

sense. Id. Third, Plaintiffs argued that USCIS 's reliance on judicial standards of

evidence regarding polygraph examinations is arbitrary and capricious because the

applicable evidentiary standard is not as strict as the judicial standards. Id. at tab 2,

p. 4. Finally, Plaintiffs argued that USCIS's rejection of the polygraph

examination conflicts with the practices of the Department of Homeland Security

("DHS") because DHS requires polygraph testing for potential employees. Id. at

tab 2, p. 4-5.

       On March 7, 2018, the BIA affirmed Plaintiffs' Third Green Card

Application denial. ECF No. 5 at if28. In its opinion, the BIA noted that the

burden of proof is on the Plaintiffs to establish the claimed relationship and must

demonstrate that Bangoura was never married or that her previous marriage was

terminated prior to her marriage to Drame. ECF No. 6 at tab 1, p. 4. The BIA

found that Bangoura' s sworn statement that she lied in order to increase her

chances of obtaining a visa is not "sufficient to resolve the concerns raised in the


                                           15
NOID regarding the legality of [Drame's] marriage to [Bangoura]." Id. In

addressing the polygraph evidence, the BIA was also unpersuaded that this

evidence is sufficiently reliable. Id. In support of this finding, the BIA cited Goel

v. Gonzales, 490 F.3d 735, 738-39 (9th Cir. 2007). Id. The BIA also stated "[w]e

acknowledge [Drame' s] arguments regarding the difficulty in proving the absence

of a marriage. However, [Drame] bears the burden by a preponderance of the

evidence to show that [Bangoura] was legally able to marry him." Id.

      This action followed the BIA's dismissal of Plaintiffs' third appeal.

             4. Parties' Motions for Summary Judgment.

      Plaintiffs filed their Complaint against Defendants on May 31, 2018.

Plaintiffs' Complaint alleges three (3) Counts against the Defendants. ECF No. 1.

Count I alleges "AP A Violation: Arbitrary and Capricious Agency Action in

Violation of Precedential Case Law (Agencies' Repeated Failure to Properly

Employ 'Preponderance of Evidence Standard of Review')." Id. at 7. Count II

alleges "AP A Violations/Due Process Violation: Arbitrary and Capricious Agency

Action (Improper and Unfounded Rejection of Polygraph Evidence)." Id. at 10.

Count III alleges "Fifth Amendment Due Process Violation: Impermissible

Interference with Right of US Citizen to Marry." Id. at 15. On August 15, 2018,

Defendants filed their Motion for Summary Judgment. On September 21, 2018,




                                         16
Plaintiffs filed their Motion for Summary Judgment. 7 On August 27, 2018,

Defendants filed their Brief in Further Support of Their Summary Judgment

Motion and in Opposition to Plaintiffs' Summary Judgment Motion. On January

8, 2019, the Court heard oral argument on the parties' motions for summary

judgment.

     III.     DISCUSSION

                   1. Standard of Review.

         Pursuant to the Immigration and Nationality Act ("INA"), a United States

citizen husband may petition the USCIS to have his non-citizen wife obtain an

immigration visa because of their status as a married couple. 8 U.S.C. § 1151

(b )(2)(A)(i). The petitioner bears the burden of proof in establishing the eligibility

for the benefit sought. Matter ofBrantigan, 11 I. & N. Dec. 493, 495 (BIA 1966).

In addition, the USCIS uses a preponderance of the evidence standard8 in
                                                              I

determining whether the petitioner has met his burden. Matter ofSoo Hoo, 11 I. &
                                                              I


N. Dec. 151, 152 (BIA 1965). Under th~ Administrative Procedure Act ("AP A"),
                                                              I
                                                              i

a district court must determine whether the USCIS' s decision to deny an
                                                          I

                                                          I

immigration visa (green card applicationl) was "arbitrary, capricious, an abuse of


                                                        I
7
  Plaintiffs Motion for Summary Judgment also acted a~ a Response to Defendants' Motion for Summary
Judgment.                                               I
8
  The preponderance of the evidence standard "requires t~e trier of fact to believe that the existence of a fact is more
probable than its nonexistence." Syblis v. Attorney Gen~ral of the US., 763 F.3d 348, 357 (3d Cir. 2014) (internal
quotations omitted) (quoting Concrete Pipe & Prods. of~al., Inc. v. Constr. Laborers Pension Trust for S. Cal., 508
U.S. 602, 622, 113 S. Ct. 2264, 124 L. Ed. 2d 539 (1993[).

                                                          117
                                                          I
discretion, or otherwise not in accordance with law." Motor Vehicle

Manufacturers Ass 'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,

41, 103 S. Ct. 2856, 77 L. Ed. 2d 443 (1983) (internal quotations omitted) (quoting

5 U.S.C. § 706(2)(A)).

      "While summary judgment is the proper mechanism for deciding, as a

matter of law, whether an agency's action is supported by the administrative record

and consistent with the AP A standard of review ... the usual summary judgment

standard does not apply." Darley v. Cardinale, 119 F. Supp. 3d 345, 351 (E.D. Pa.

2015). Unless there are extenuating circumstances, there are no material facts in

dispute because "judicial review of [an] administrative action is limited to the

administrative record." NVE, Inc. v. Department ofHealth and Human Services,

436 F .3d 182, 190 (3d Cir. 2006). "To determine whether an agency has acted

arbitrarily or abused its discretion, the reviewing court 'must consider whether the

decision was based on a consideration of the relevant factors and whether there has

been a clear error of judgment."' Donovan v. Adams Steel Erection, Inc., 766 F.2d

804, 807 (3d Cir. 1985) (quoting Citizen to Preserve Overton Park, Inc. v. Volpe,

401 U.S. 402, 416, 91 S. Ct. 814, 28 L. Ed. 2d 136 (1971)).

             2. Bangoura's Marital Status as a Basis for Denial.

      Upon review of Plaintiffs' Third Green Card Application, the USCIS and the

BIA (collectively the "Government") cited the discrepancy between Bangoura's


                                          18
representation on her non-immigrant visa petition that she was married and

Bangoura's later representation that she was never previously married. The

Government cited the lack of credible evidence to prove that either Bangoura was

never previously married prior to Drame or that she legally terminated the previous

  arriage that she attested to on her non-immigrant visa form. After a review of the

a ministrative record, the Court does not find anything arbitrary or capricious

a out the decision to deny Plaintiffs' Third Green Card Application.

      The crux of the issue boils down to whether Plaintiffs submitted enough

c edible evidence to overcome their burden that either 1) Bangoura was never

p eviously married; or 2) Bangoura legally terminated her previous marriage.

P aintiffs argue that logic and common sense demonstrate that Bangoura was

c early lying on her non-immigrant visa application when she represented that she

 as married and had three (3) children. ECF No. 7 at 5-11. Because Bangoura

 as lying about her previous marriage, Plaintiffs argue that the Governmen, cannot

c ntinue to deny their green card applications because it is impossible to pr ,vide

e idence on a marriage that never happened. Id. Because of this, Plaintiffs

c ntend that the Government has forced them into the untenable positiQn of

" roving a negative without the aid of reliable documents." Id. at 8.

      However, Plaintiffs' argument fails to address a major concern held   j   the

 overnment, that is, without credible evidence to support Bangoura's statement


                                          19
    that she lied about being previously married, it is difficult to now believe someone

    at face value who has previously admitted to lying. In other words, without the

    additional, credible evidence, there is no definitive proof the Government can rely

on to conclude that Bangoura is truthfully admitting that she previously lied.

Furthermore, the Plaintiffs' argument that if Bangoura was in fact previously

married, all she would have to do is obtain a divorce and remarry Drame, does not

advance their position. This argument does not dull the Government's concern that

Bangoura may be currently married to Bangoura Aboubacar Yalany and is

marrying Drame for immigration purposes, only. In fact, Plaintiffs' position put

the Government in a precarious situation. Either they believe Bangoura's

statement without credible corroborative evidence or they discredit Bangoura's

statement because of the lack of credible corroborative evidence. The Government

choosing the later position is not arbitrary and capricious. 9

          Arguably, the most compelling evidence Plaintiffs submitted was the

polygraph examination. However, Plaintiffs' submission of the polygraph

examination as evidence does not make the Government's denial arbitrary and

capricious. First, the polygraph evidence is not the absolute be all for potential

evidence corroborating Bangoura's statement that she lied. Even ifthe



9
 Critical evidence that is lacking from the record includes a sworn statement from Bangoura Aboubacar Yalany
corroborating Bangoura's statement that they were never married. Even though, based on the allegations from
Plaintiffs, this evidence would be difficult to obtain, Plaintiffs still bear the burden of proof.

                                                       20
Government did not discredit the polygraph evidence, the decision to deny could

still have been warranted based on the totality of the evidence and the

circumstances. 10 Unlike the position held by the Plaintiffs, the Government's

decision to deny Plaintiffs' Third Green Card Application does not tum on whether

the polygraph examination is viewed as credible.

         Second, separate and apart from the above paragraph, the Government's

decision to discredit the polygraph examination as evidence was also not arbitrary

and capricious. Under the umbrella of the Third Circuit, the general rule is that

polygraph tests "are not admissible in federal court to prove that the party who

submitted to the polygraph told the truth." Foster v. Township ofHillside, 780 F.

Supp. 1026, 1041 (D.N.J. 1992) (reviewing a Title VII sexual harassment claim),

aff'd Foster v. Hillside Police Dept., 977 F.2d 567 (3d Cir. 1992). Similarly, other

circuits have also found polygraph evidence to be untrustworthy. See e.g., Acosta

v. Lynch, 819 F.3d 519, 526 (1st Cir. 2016) (finding that immigration judge did not

err in declining to give plaintiffs favorable polygraph examination any

significance when weighing the evidence); US. v. Alvirez, 831 F.3d 1115, 1125

(9th Cir. 2016) ("In this circuit, it is well-established that a polygraph examination


10
  Although not before the Court, the Court notes that if the Government found Bangoura to be telling the truth that
she was never previously married because of the polygraph examination, the Government may have still decided to
deny the Third Green Card Application. This is because under 8 U.S.C. l 182(a)(C)(i), "[a]ny alien who, by fraud or
willfully misrepresenting a material fact, seeks to procure (or has sought to procure or has procured) a visa, other
documentation, or admission into the United States or other benefit provided under this chapter is inadmissible."
Therefore, the Government's decision-making process may have differed had the polygraph examination been
deemed credible, but the same outcome, i.e., denial may have resulted.

                                                        21
may not be admitted to prove the veracity of statements made during the

examination."); US. v. Sherlin, 67 F.3d 1208, 1217 (6th Cir. 1995) ("[U]nilaterally

obtained polygraph evidence is almost never admissible under Evidence Rule

403." (quoting Conti v. Commissioner, 39 F.3d 658, 663 (6th Cir. 1994))). Even

though the standard before the Government in immigration proceedings, such as

the instant matter, is not identical to the standard used by courts for deciding what

evidence should be admitted, the Government, here, still objectively reviewed the

polygraph evidence and, based on the overall facts of this case and in light of the

fact that courts are reluctant to admit polygraph evidence, found Bangoura' s

polygraph examination as unreliable. There is nothing to suggest that was an

arbitrary and capricious decision.

      Finally, simply because a different outcome could have been reached is not

enough for the Court to find that the Government's decision was arbitrary and

capricious. See Smith v. FedEx Freight East, Inc., 2010 WL 456779, at *6 (M.D.

Pa. Feb. 1, 2010) ("Upon review of the administrative record, we find that

Hartford's decision to deny Plaintiff LTD benefits was not arbitrary and

capricious. Granted, the Court is aware the [sic] a different outcome could have

been reached. Nonetheless, the record does not establish that the outcome was

reached without reason, erroneous, or unsupported by the evidence." (emphasis in

original)). Therefore, even though Bangoura submitted evidence in an attempt to


                                         22
substantiate her statement that she lied, this evidence, for legitimate reasons

identified by the Government, was not credible. Accordingly, the denial of

Plaintiffs' Third Green Card Application was not arbitrary and capricious.

             3. Plaintiffs' Alleged Constitutional Injury.

       Lastly, Plaintiffs allege that Drame, as a United States citizen, has a tangible

liberty interest in his marriage and this right entails the right to live with his spouse

in security in the United States. Specifically, Plaintiffs allege that the Government

has placed Drame in a position in which he will never be able to enjoy his marriage

with Bangoura and this is an unlawful interference with Drame' s protected interest

in his right to marriage with Bangoura by the Government. See ECF No. 7 at 15-

16. The Court first notes that there is clearly no procedural due process violation

here. Plaintiffs went through three (3) separate green card applications, submitted

copious amounts of documents, were given numerous opportunities to present their

case and evidence, and the evidence was ultimately reviewed by decision-making

bodies on six (6) occasions.

      With respect to Plaintiffs' argument that Drame holds a protected interest to

enjoy his marriage with Bangoura in the United States, the Court finds that no such

protected liberty interest exists. The Third Circuit recently stated that "cognizant

of Congress's plenary authority to set the conditions for an alien's entry into the

United States ... no court has recognized that a citizen spouse has a constitutional


                                           23
right to have his or her alien spouse reside in the United States." Bakran v.

Secretary, United States Department ofHomeland Security, 894 F.3d 557, 565 (3d

Cir. 2018) (internal citations omitted). Here, because Plaintiffs' Constitutional

claim, in essence, alleges that Drame has a fundamental right to live in the United

States with his spouse, Bangoura, the Court will follow the Third Circuit's

direction in Bakran. Accordingly, the Court finds that Plaintiffs were not deprived

due process and equal protection of the law when the Government denied their

Third Green Card Application.

   IV.   CONCLUSION

      For the reasons set forth above, the Court grants Defendants' Motion for

Summary Judgment and denies Plaintiffs' Motion for Summary Judgment.

Accordingly, Plaintiffs' claims are dismissed with prejudice. An appropriate order

will follow this Memorandum.



                                              BY THE COURT:

DATED:     .l -   ~<€- J...O l °")




                                         24
